SETTLEMENT AND GENERAL RELEASE AGREEMENT This Settlement and General Release Agreement (“Agreement”) is entered as of June 4, 2010 into between Flint Telecom Group, Inc. (consisting of Flint Telecom Group, Inc. and its subsidiaries and affiliates) (hereinafter, altogether referred to as “Flint”) and John Lavery (“JL” or the “Investor”). The Investor and Flint agree as follows: RECITALS A. WHEREAS, on March 13, 2009 JL invested $300,000 into Flint and was issued a Promissory Note and on May 2, 2009 JL invested $250,000 into Flint and was issued a Promissory Note; these promissory notes were amended effective September 1, 2009 such that five hundred forty thousand dollars ($540,000) was cancelled and converted into a convertible note and warrant, $6,000 was converted into shares of common stock, and the remaining one hundred ninety four thousand dollars ($194,000) continues to be due and payable (all together, the “Notes”), and B. WHEREAS, Flint has defaulted on payments due to JL and certain disputes and disagreements have arisen between the parties relating to the above investments and transactions (the “Transactions”), and the parties have entered into this Agreement to fully and finally settle all of their disputes and disagreements, and to settle any and all claims that each of the parties may have against each other. AGREEMENT WHEREFORE, the parties to this Agreement hereby agree as follows: 1. JL hereby agrees to refinance the Notes, including the repayment of any and all principal amounts underneath the Notes, as set forth in more detail in this Agreement. In the event of any conflict between this Agreement and the Notes, the provisions of this Agreement shall prevail. 2. JL hereby agrees to amend the payment terms on the $194,000 loan, such that $194,000 will be repaid over a period of four (4) months in four equal monthly instalment payments of forty eight thousand five hundred dollars ($48,500) each commencing September 30, 2010. 3. JL hereby agrees to amend the interest and payment terms on the $540,000 convertible promissory note, as follows: (a) the Maturity Date shall be extended to July 31, 2012;(b) Section 1.2: Interest Payments: Accrued interest from the date of this Agreement to December 31, 2010, equal to a total of $73,375, will be paid in five equal monthly instalment payments of $14,675 over a period of five (5) months commencing on or before August 31, 2010 and ending on December 31, 2010.Thereafter, Flint shall pay JL all accrued but unpaid interest on the last day of each calendar month commencing the month of January 2011; and (c) Section1.7: Amortization: Flint shall pay to JL beginning on January 31, 2011 and on the last day of each month thereafter, one eighteenth (1/18th) of the face value of the Note with a final payment on the unpaid or unconverted remaining Principal Amount on the Maturity Date. 4. In the event Flint fails to make any payment to JL on or before thirty days of when the payment is due, as outlined in Paragraph One above, Flint will be in default of this Agreement (a “Default Event”). All outstanding principal and accrued interest, if any, still outstanding and owed as of a Default Event shall be immediately due and payable, and a default interest rate of twenty four percent (24%) shall be applied to any outstanding payments owed as of the Default Event. JL shall have the option, to have Flint issue to JL a number of common shares equal to the amount of cash payments that remain unpaid, plus accrued interest thereon, to JL under this Agreement, or a portion of that amount may be issued in shares and the remaining portion to be paid in cash, at Flint’s sole discretion.The total number of shares to be issued shall be calculated using a per share price equal to a 33% discount to the average closing market price over the preceding 30 trading days.Flint shall, within ninety days of the date of this Agreement, file with the SEC a registration statement on Form S-1, covering the resale of these potentially issuable shares, up to a maximum of 8,000,000 shares to be registered.On or before the filing of such registration statement and while any payments remain due and outstanding under this Agreement, 8,000,000 shares shall be reserved for issuance from Flint’s authorized but unissued common stock.Flint shall use its best efforts to cause such registration statement to become effective as soon as possible thereafter.Upon such registration statement being declared effective by the SEC and upon a Default Event, JL shall have the right to request by written notice to Flint, partial or complete issuance of shares in lieu of cash repayment in accordance with the terms of this Section 4. 5. Subject to full performance by Flint, as set forth herein, the above Sections 1 – 5, this Agreement is for full settlement of any and all claims the Investor may have, now or in the future, against Flint and its Releasees with respect to the subject matter herein, and for the release, as set forth below.The Investor shall be responsible for payment of all taxes related to receipt of the consideration hereunder. 6. Upon full performance by Flint of all obligations hereunder, including payment in full of the Notes, as amended herein and issuance of the shares, the Investor hereby releases, waives and forever discharges, individually and collectively, Flint and its current or former officers, directors, employees, agents, affiliates, predecessors, successors, assigns, subsidiaries and all persons acting through or with them (hereinafter collectively referred to as “Releasees”), from any and all claims, rights, demands, liabilities, causes of action, losses, counterclaims, obligations, third party claims, costs or expenses (including attorneys’ fees) of any kind whatsoever, known or unknown, fixed or contingent, suspected or unsuspected, that the Investors may now have or has ever had against Releasees. This release includes, without limitation, all claims relating to any contract between the Investor or Releasees, whether express or implied, and its termination or breach; any and all claims relating to or arising from any consulting relationship with the Releasees; any claims for misrepresentation, fraud, or breach of any covenant of good faith and fair dealing; and any and all claims related to or in any manner incidental to the Investor’s relationship with the Releasees, or by reason of any matter, cause or thing arising out of or relating to the Transactions.Notwithstanding anything in this Section, it is hereby agreed and acknowledged that this Section shall not be applicable to any claim, rights, demands, losses, liabilities, damages, obligations, costs or expenses (including attorneys’ fees) arising out of a breach of this Agreement or Events of Default. This release also expressly includes any and all claims relating to, or arising from, each of the Investor’s right to purchase, or actual purchase of any securities of Flint or any of its afilliates, including, without limitation, any claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty under applicable state corporate law, and securities fraud under any state or federal law. It is expressly understood and agreed by the parties that this Agreement is in full accord, satisfaction and discharge of any and all claims by the Investor against Releasees (other than as set forth herein), and that this Agreement has been signed with the express intent of extinguishing all such claims. 7. The Investor agrees and acknowledges that none of the Flint common shares or other securities that are issued hereunder or any of the Investor’s current ownership of such securities are, and may never be, registered under the Securities Act of 1933 or under any state securities or "blue sky" laws of any state of the United States, and, unless so registered, may not be offered or sold in the United States or, directly or indirectly, to U.S. Persons (as that term is defined in Regulation S under the Securities Act of 1933), except pursuant to an effective registration statement under the Securities Act of 1933, or pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933 and in each case only in accordance with applicable state and federal securities laws. Additionally, JL acknowledges and agrees that it may only sell a maximum amount of shares per month not to exceed the weekly average trading volume of Flint’s common stock in the prior month. 8. No Admission:By entering into this Agreement, no party is admitting the sufficiency of any claim, allegation, assertion, contention or position of any other party, nor the sufficiency of any defense to any such claim, allegation, assertion, contention or position.The Parties have entered into this Agreement in good faith and with a desire to forever settle all claims relating to the Transactions. 9. Disputed Claim:Each of the Parties understand and hereby agree that this settlement is in compromise of a disputed claim, that the Releases given are not to be construed as an admission of liability on the part of the party or parties hereby released, that the parties deny any liability on their respective parts, and that the parties hereto, by entering into this Agreement, attempt merely to avoid costly and lengthy litigation. Any controversy or claim of any kind arising out of or relating to this Agreement or its breach, including but not limited to any claim relating to its validity, interpretation, or enforceability, shall be submitted to binding arbitration in the State of Nevada, in accordance with the Arbitration Rules of the American Arbitration Association (“AAA”).
